—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 19, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant had been employed for 31/2 years as an accountant by the employer cruise line when she informed the employer that unless she was given the title of "Controller” and a 40% pay increase, she would resign immediately. The employer agreed to give claimant a 20% pay increase, 60% of her pension money and a job reference so long as she trained a replacement prior to leaving the employer’s payroll in five months’ time. Claimant rejected the offer and resigned. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits, having voluntarily left her employment without good cause. We affirm. Dissatisfaction with wages does not constitute good cause for leaving one’s employment (see, Matter of Kilgallen [Sweeney], 222 AD2d 832, 833). Although claimant testified that she was fired, this contention raised issues of fact and credibility which were within the sole province of the Board to resolve (see, Matter of Cattan [French & Eur. Pubis.—Hudacs], 187 AD2d 858).
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.